Filed 3/2/15 P. v. Baker CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                                                       COPY

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C076309

                   Plaintiff and Respondent,                                    (Super. Ct. No. CM038939)

         v.

MATTHEW DEAN BAKER,

                   Defendant and Appellant.




         Defendant Matthew Dean Baker pleaded no contest to possession of
methamphetamine (Health & Saf. Code, § 11377, subd. (a)) and admitted that he had
served a prior prison term (Pen. Code, § 667.5, subd. (b); further statutory references are
to the Penal Code unless otherwise indicated). In exchange, a count of carrying a dirk or
dagger (§ 21310), two prior prison terms, and four unrelated cases were dismissed with a
Harvey waiver. (People v. Harvey (1979) 25 Cal. 3d 754.)



                                                             1
       Defendant was sentenced to county jail (§ 1170, subds. (h)(1), (2)) for the upper
term of three years plus one year for the prior prison term, awarded 126 days’ custody
credit and 126 days’ conduct credit (§ 4019), and ordered to pay a $280 restitution fine
(§ 1202.4), a $195 laboratory analysis fee (Health & Saf. Code, § 11372.5, subd. (a)), a
$585 drug program fee (Health & Saf. Code, § 11372.7, subd. (a)), a $40 court operations
fee (§ 1465.8, subd. (a)(1)), and a $30 court facilities assessment (Gov. Code, § 70373).

                                           FACTS

       Because the matter was resolved by plea, our statement of facts is taken from the
probation report and the prosecutor’s statement of factual basis.
       On the afternoon of June 5, 2013, a reporting party informed the Butte County
Sheriff’s Office that a suspicious male was looking through car windows. As a deputy
was responding, the reporting party advised that the male had threatened to shoot her
husband.
       The deputy arrived and contacted defendant who was holding a black object in his
hand. The deputy took defendant into custody, searched him for weapons, and
discovered a small fixed-blade knife. The dispatcher advised that defendant had an
outstanding misdemeanor warrant. Defendant was arrested and a search incident to arrest
yielded a plastic baggie containing 0.6 grams of methamphetamine.

                                         DISCUSSION

       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (People v. Wende (1979)
25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. More than 30 days elapsed,
and we received no communication from defendant. Having undertaken an examination




                                              2
of the entire record, we find no arguable error that would result in a disposition more
favorable to defendant.

                                       DISPOSITION
       The judgment is affirmed.



                                                        HULL                  , Acting P. J.



We concur:



      MAURO                 , J.



      DUARTE                , J.




                                             3